DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas A. Sexton, Reg. No. 57,070 on 5/12/2022.

Listing of Claims:

1. (Currently Amended)	A remote radio head comprising:
	a plurality of sub-arrays, each having a plurality of antenna elements;
	a plurality of Radio Frequency chains, each performing transformation from a digitalbaseband signal received via a digital interface from a baseband unit to an RF (radio frequency) signal and from an RF signal received to a digital baseband signal that is to be sent via the digital interface to the baseband unit; 
	a plurality of RF front ends, each performing at least one of transmission of RF signals to the antenna elements of the corresponding sub-array and synthesis of RF signals received from the antenna elements of the corresponding sub-array; 
	a plurality of sets of phase shifters, each set connected between the corresponding RF front end and the antenna elements of the corresponding sub-array;
	the digital interface that performs at least one of transmission and reception of a digital signal to and from the plurality of the Radio Frequency chains;
	a memory storing program instruction; and 
	a processor connected to the memory and configured to:
	monitor a power level of at least a signal inputted to or outputted from each of the Radio Frequency chains;
calculate at least one metric representing a traffic demand as a function of spatial direction, by using at least the power level of the at least the signal inputted to or outputted from the each of the Radio Frequency chains;
	determine a spatial direction, based on the at least one metric currently calculated and metrics calculated previously; and 
	control each set of phase shifters corresponding to the each of the Radio Frequency chains to direct analog beams towards the spatial direction.

2. (Previously Presented)	The remote radio head according to claim 1, wherein 
	the processor calculates the metric by computing the power level of a digital downlink signal inputted to each of the Radio Frequency chains via the digital interface from the baseband unit.

3. (Previously Presented)	The remote radio head according to claim 1, wherein
	the processor calculates the metric by calculating the power level of a digital uplink signal outputted from each of the Radio Frequency chains to the baseband unit via the digital interface.

4. (Currently Amended)	The remote radio head according to claim 1, wherein
	the processor calculates the metric by measuring the power level of an analog uplink signal inputted from each of the RF front ends to each of the Radio Frequency chains.

5. (Currently Amended)	The remote radio head according to claim 1, wherein
	the processor calculates the metric by measuring the power level of an analog downlink signal outputted from each of the RF chains to each of the RF front ends.

6.-8. (Cancelled).

9. (Currently Amended)	The remote radio head according toclaim 1, wherein 
	the processor selectsa subset of potential beams that match to the traffic demand and a user distribution in both azimuth and elevation.

10. (Previously Presented)	The remote radio head according to claim 1, wherein
	the processor compares the calculated metric for current spatial direction with the metrics calculated previously for spatial directions except the current spatial direction; and
	determines the spatial direction having a highest metric as a preferred spatial direction.

11. (Currently Amended)	The remote radio head according to claim 10, wherein
	the processor, in case there is no logged spatial direction having the highest metric, determines the current spatial direction as the preferred spatial direction.

12. (Previously Presented)	The remote radio head according to claim 1, further comprising a storage that stores the calculated metric for each spatial direction.

13. (Currently Amended)	A beamforming method performed in a remote radio head including: a plurality of sub-arrays, each having a plurality of antenna elements;
	a plurality of Radio Frequency chains, each performing transformation from a digital baseband signal received via a digital interface from a baseband unit to an RF (radio frequency) signal and from an RF signal received to a digital baseband signal that is to be sent via the digital interface to the baseband unit; 
	a plurality of RF front ends, each performing at least one of transmission of RF signals to the antenna elements of the corresponding sub-array and synthesis of RF signals received from the antenna elements of the corresponding sub-array; 
	a plurality of sets of phase shifters, each set connected between the corresponding RF front end and the antenna elements of the corresponding sub-array; and
	the digital interface that performs at least one of transmission and reception of a digital signal to and from the plurality of the Radio Frequency chains,
	the method comprising:
	monitoring a power level of at least a signal inputted to or outputted from each of the Radio Frequency chains; and
	calculating at least one metric representing a traffic demand as a function of spatial direction, by using at least the power level of the at least the signal inputted to or outputted from the each of the Radio Frequency chains;
	determining a spatial direction, based on the at least one metric currently calculated and metrics calculated previously; and
	controlling each set of phase shifters corresponding to the each of the Radio Frequency chains to direct analog beams towards the spatial direction.

14. (Currently Amended)	A non-transitory computer-readable storage medium storing a program executed by a computer embedded on a remote radio head including: a plurality of sub-arrays, each having a plurality of antenna elements;
	a plurality of Radio Frequency chains, each performing transformation from a digital baseband signal received via a digital interface from a baseband unit to an RF (radio frequency) signal and from an RF signal received to a digital baseband signal that is to be sent via the digital interface to the baseband unit; 
	a plurality of RF front ends, each performing at least one of transmission of RF signals to the antenna elements of the corresponding sub-array and synthesis of RF signals received from the antenna elements of the corresponding sub-array; 
	a plurality of sets of phase shifters, each set connected between the corresponding RF front end and the antenna elements of the corresponding sub-array; and
	the digital interface that performs at least one of transmission and reception of a digital signal to and from the plurality of the Radio Frequency chains,
	the program causing the computer to execute:
	monitoring a power level of at least a signal inputted to or outputted from each of the Radio Frequency chains; and
	calculating at least one metric representing a traffic demand as a function of spatial direction, by using at least the power level of the at least the signal inputted to or outputted from the each of the Radio Frequency chains; and
	determining a spatial direction, based on the at least one metric currently calculated and metrics calculated previously; and
	controlling each set of phase shifters corresponding to the each of the Radio Frequency chains to direct analog beams towards the spatial direction.

15. (Cancelled)

16. (Currently Amended)	The remote radio head according to claim 1, wherein each of the RF front ends includes: 
	at least one of a splitter that has a single input port and multiple output ports and receives a signal at the single input port from the each of the Radio Frequency chains to split the signal into multiple output ports signals for supply to the antenna elements of the sub-array; and 
	a combiner that has multiple input ports and a signal output port and receives signals at the multiple input ports from the antenna elements of the sub-array to combine the signals into a single output port signal for supply to the each of the Radio Frequency chains.

17. (Previously Presented)	The beamforming method according to claim 13, wherein comprising:
	calculating the metric by computing the power level of a digital downlink signal inputted to each of the Radio Frequency chains via the digital interface form the baseband unit.

18. (Previously Presented)	The beamforming method according to claim 13, wherein comprising:
	calculating the metric by calculating the power level of a digital uplink signal outputted from each of the Radio Frequency chains to the baseband unit via the digital interface.

19. (Previously Presented)	The beamforming method according to claim 13, wherein comprising:
	calculating the metric by measuring the power level of an analog uplink signal inputted from each of the RF front ends to each of the Radio Frequency chains.

20. (Currently Amended)	The beamforming method according to claim 13, wherein comprising:
	calculating the metric by measuring the power level of an analog downlink signal outputted to each of the RF front ends from each of the Radio Frequency chains.

21. (Currently Amended)	The remote radio head according to claim 1, wherein
	a digital downlink signal generated on a Maximum Ratio Transmission (MRT) scheme is inputted to each of the Radio Frequency chains via the digital interface from the baseband unit.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art Bethanabhotla et al. (US 2019/0089428 A1) on the record discloses a remote radio head comprising: a plurality of antenna elements; a plurality of radio frequency chains to transform signals from a digital base band to an RF signal and from an RF signal to digital base band signal; each of the radio frequency chains is connected to a subset of antenna elements in an array; a plurality of RF front ends transmit RF signals to the antenna elements. The signals from the RF chains can be linearly combined with complex weights (phase shift and magnitude) to produce narrow beams and steer in different spatial directions (see paragraphs [0031], [0034], [0087], Fig. 4 and Fig. 6). 

However, Bethanabhotla does not disclose monitoring a power level of at least a signal inputted to or outputted from each of the RF chains; calculating at least one metric representing a traffic demand as a function of spatial direction by using the power level and determinizing a spatial direction based on the metric currently calculated and metrices calculated previously. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415